Case 1:21-cv-00166-WRP-NONE Document 1 Filed 03/29/21 Page 1 of 6                                 PageID #: 1
                                                                                              FILED IN THE
                                                                                     UNITED STA TES DISTRICT COURT
                                                                                            STATES
                                                                                     29   Ma%t1"~\5 Jfs~~ lrs
                                                                                          DISTRICT OF HAWAII


                                                                                     Michelle Ry
                                                                                     Michelle Rynne,   Clerk
                                                                                                 nne , Cle    of Co
                                                                                                           rk of Court
                                                                                                                    urt




            IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                                     HAWAII

                                                         )
    CHRISTOPHER SALANOA,                                 )   Case # Civil 21-00166-WRP-None
                                                         )
            Claimant-Appellee,                           )
                                                         )   PLEA TO STOP SYSTEMIC
                  VS .                                   )   DISCRIMINATION AND TO BE
                                                         )   PROVIDED ADEQUATE AND EQUAL
    THE UNITED STATES OF AMERICA                         )   ABILITY TO COMMUNICATE
                                                         )   TO ENFORCE MY ADA LEGAL
              Defendant                                  )   RIGHTS
                                                         )
                                                         )
                                                         1

      PLEA TO STOP SYSTEMIC DISCRIMINATION AND TO BE PROVIDED
     ADEQUATE AND EQUAL ABILITY TO COMMUNICATE TO ENFORCE MY
                         ADA LEGAL RIGHTS

      I.      The Parties to this Complaint

           A. The Plaintiff, filing Pro Se

              Christopher Salanoa

              46-203 Aeloa St. Kaneohe, HI. 96744

              Ph. 808-453-0610

              Email; ccsalanoa@gmail.com

           B. The Defendant, United States of America

              All Federal ADA enforcement agencies

     II.      The basis for my complaint is the violation of Federal laws.

    Title VII of the Civil Rights Act of 1964,

    The Rehabilitation Act, 29 U.S.C. 701 et. seq.

              (c) Policy It is the policy of the United States that all programs, proj ects, and



                                                     1
Case 1:21-cv-00166-WRP-NONE Document 1 Filed 03/29/21 Page 2 of 6                          PageID #: 2




    activities receiving assistance under this chapter shall be carried out in a manner

    consistent with the principles of—

           (1) respect for individual dignity, personal responsibility, self-determination, and

    pursuit of meaningful careers, based on informed choice, of individuals with disabilities.

    The Americans with Disabilities Act Title II

     Basic right to equal communication in a legal setting.

    The Americans with Disabilities Act Title V

    Title V emphasizes, this title supports individuals with disabilities who need legal

    recourse to uphold their civil rights.

    Venue is proper since all parties are subject to Federal Laws

    III.   Statement of Claim,

        1. I am a Pro Se litigant suffering from episodes of intense ADA symptoms for the

           last 10 years.

        2. I have also been suffering from “dyslexia” type symptoms that interferes with my

           ability to process legal language and or “blocks or denials” (prevents me from

           acting in a timely manner) to access ADA recovery benefits.

        3. It has been medically documented that my wife who is also my ADA “responsible

           person” is worse than I am.

        4. I read that claiming ignorance of the law will not protect from the consequences

           of its existence. I am not ignorant by choice. Since no honest attorney will help

           me, I have been trying every possible way to educate myself in understanding

           legal language.




                                                 2
Case 1:21-cv-00166-WRP-NONE Document 1 Filed 03/29/21 Page 3 of 6                       PageID #: 3




       5. I am Magna Cum Laude in College, so I don’t think I’m stupid. I found I become

          too emotionally distressed and acutely anxious tending to act quickly for fear of

          “time limitations” that are usually buried somewhere in the paperwork.

       6. I am being further distressed by ongoing actions of retaliation and interference of

          my ADA rights and benefits by my employer.

       7. I have recently been told “Mr. Salanoa you have single-handedly destroyed

          LIRAB” (State of Hawaii Labor Appeals Board, because the great number of

          motions I filed) I’ve learned after it was too late, by saying or doing nothing (in

          writing) it looked like I condoned suspicious actions against me in the past.

       8. I am compelled to file motions because I have no other way of communicating my

          rights to gain access to recovery benefits and to oppose my employer from

          fraudulently denying me those same benefit’s.

       9. I understand layman everyday English very well, however legal language is very

          different. Also, at times I become very distressed from remembering past

          traumatic incidents that involved legal language and direct threats to my quality of

          life.

       10. These past incidents have become an emotional/mental barrier that interferes with

          and directly prevents me from communicating properly to ADA agencies that

          were created to help me. I have been suffering great harm.

       11. I have irrefutable evidence that the State of Hawaii Disability Compensation

          Division employees Burma Siu and Reid Tokumine have both unlawfully

          prevented my access to ADA benefits. I reported their actions, nothing is done.




                                                3
Case 1:21-cv-00166-WRP-NONE Document 1 Filed 03/29/21 Page 4 of 6                       PageID #: 4




       12. A EEOC investigator told me in 2020 “This is the last time we will give you a

          right to sue letter” (No attorney will help me, I‘m told HECO will just appeal

          everything, this discourages these attorneys) I hope he changes his mind.

       13. I have no legal expert or anyone else to properly translate legal language. I’m

          forced to file Civil Complaint Pro Se.

       14. The State of Hawaii 1st Circuit Court has recently (in 2021) dismissed my Civil

          Complaint that I filed Pro Se with that last EEOC/ Hawaii Civil Rights

          Commission “Right to Sue letter” claiming it is a work comp case.

       15. I had 2 attorneys and an email from the Hawaii Civil Rights Commission saying

          1st Circuit Court does have jurisdiction.

       16. I filed in State Court because it had ADA assistance that the Federal Court didn’t

          have. I ended up not getting any ADA assistance anyway.

       17. I have always acted in good faith trying to find the right information and right

          agency needed to help me restore my health to become “whole again”

       18. I am unable to read legal language, I am also unable to read “case laws” Unable to

          recognize relevant information and rulings that contradicts my oppositions

          reasons for dismissals or denials. I am unable to receive proper help to get well.

       19. Because I am unable to communicate properly, I am creating a lot of needless

          distress in the various Courts, its personnel.

       20. At the same time, I am compelled to protect my family from further harm as I am

          actively seeking medical rehabilitation and re-employment.

       21. I have been seeking help for many years from various Courts, Judges, Unions,

          Politicians and government agencies with no to very little help.




                                                4
Case 1:21-cv-00166-WRP-NONE Document 1 Filed 03/29/21 Page 5 of 6                        PageID #: 5




       22. People who are unable to speak have an expert to communicate or translate for

           them allowing that disabled person the ability to make a “informed decision”

       23. I have been unable to get past my ADA disability and the ADA barrier of

           processing legal language so that I too will make “informed decisions”

       24. As a Pro Se disabled litigant I believe I should be provided a “legal language”

           translator just like someone who is provided an English language translator.

       25. The legal system is systemically discriminating against individuals like me. I have

           a right to make informed decisions just as much as other people, whether they are

           disabled or not, with or without legal help.

       26. The systemic discrimination against the disability I suffer from increases my

           ADA symptoms and robs me of my legal ADA rights.

       27. The systemic discrimination against the disability I suffer from also is destroying

           my quality of life and interfering with ability to improve my health.

       28. My employer’s legal team is about to force another unjust “Settlement” on me.

       29. I can see that I have no clear way of explaining and enforcing any laws that exist

           to support my right to stop their interference of my ADA benefits.

    Exhibit A; LCSW William Watts Queens Medical Center medical note.

    Exhibit B; Attorney Richard Dewaele “retainer contract letter” that I didn’t know existed

    until June 2018 when HECO’s Ms. Wada emailed it to me. I didn’t understand the full

    meaning of this letter until 2020, when I began contacting Dewaele and the Hawaii Bar

    for a copy of this “retainer” no one gets back to me and this is very disturbing to me. I

    don’t have an extra 2 years to fully grasp the information in simple English, I will be

    destroyed by never being able to understand Legal language, Please help me.




                                                 5
    Case 1:21-cv-00166-WRP-NONE Document 1 Filed 03/29/21 Page 6 of 6                           PageID #: 6




         IV.       Causes of Action
         Count I, interference of ADA Title II rights

               30. Plaintiff alleges I am not being provided adequate communication assistance.

               31. Plaintiff alleges I am not allowed a "just hearing or trial"
'        Count II, interference of ADA Title V rights.

               32. Plaintiff alleges I am not being allowed equal access to disability benefits as other

                   disabled litigants.

               33. Plaintiff alleges I am not able to make an informed decision because I am without

                  proper the medical and/or legal assistance to do so.

          v.      Prayer for relief
               1. I ask the Court to stop this systemic discrimination by providing me with some

                  form or adequate means of communication that will help me overcome my

                  disability.

               2. I ask the Court to order that I am provided a legal translator, a lawyer is not

                  necessary or even have an ADA agency employee explain to me where to find

                  "apps" to help me adequately understand "case law"

               3. As the Court can see, I want to get well. I am only trying to find help for a fair,

                  equal and adequate way to be able to make a properly "informed decision" in any

                  legal forum.



                                                                                       March 29, 2021




                                                         6
